Citation Nr: 1243416	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-18 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent prior to May 5, 2005; in excess of 20 percent prior to December 11, 2009; and in excess of 30 percent thereafter for spondylosis, C5-6, with narrowing, sclerosis, and osteophytes (hereinafter "cervical spine disability").  

2. Entitlement to an initial evaluation in excess of 20 percent prior to August 1, 2007, and in excess of 40 percent thereafter (and excluding periods of hospitalization and convalescence when 100 percent evaluations were assigned from April 26, 2006, to June 1, 2006; and from May 7, 2007, to August 1, 2007), for right shoulder, rotator cuff tear, status post surgery with degenerative arthritis, and residual scar (hereinafter "right shoulder disability").  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, and B.P.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active duty service from May 10, 1983, to August 5, 1983, from August 4, 1991, to December 13, 1991, and from February 11, 2003, to October 12, 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from September 2007 (right shoulder) and January 2009 (cervical spine) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

By way of procedural history, the RO granted service connection for a right shoulder disability in September 2007, and assigned a 20 percent evaluation effective October 13, 2003; a 100 percent evaluation, effective April 26, 2006, based upon surgical treatment necessitating convalescence; reinstated a 20 percent evaluation, effective June 1, 2006; a 100 percent evaluation, effective May 7, 2007, based on surgical treatment necessitating convalescence; and reinstated a 20 percent evaluation effective, August 1, 2007.  The Veteran has continuously pursued higher evaluations for this disability since the grant of service connection. See November 2007 Notice of Disagreement; November 2009 Statement of the Case; and January 2009 Statement of the Case (RO should have issued a Supplemental Statement of the Case, not SOC, concerning the right shoulder disability).  

With respect to the cervical spine disability, the RO granted service connection in January 2009, and assigned a 10 percent evaluation effective October 13, 2003.  The Veteran disagreed with the evaluation assigned and the current appeal ensued. 

Subsequently, higher ratings were assigned for right shoulder and cervical spine disabilities for specific individual time periods, as reflected on the title page and explained further herein.  Where, as is the case here, an award of service connection for a disability has been granted and the assignment of an initial disability evaluation and subsequently assigned disability evaluations for that condition are disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged," as is reflected on the title page of this decision. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Because the possibility exists for the assignment of a higher evaluation for portions of the appeal period, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision. See AB v. Brown, 6 Vet. App. 35 (1993).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Veteran testified before a Decision Review Officer (DRO) at the RO in October 2010, and more recently before the undersigned Veterans Law Judge in August 2012.  Transcript of those hearings are of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay in this appeal, further development is needed prior to the dispositions of the Veteran's cervical spine and right shoulder claims.  

The Veteran contends that the symptoms associated with his cervical spine and right shoulder disabilities are worse than contemplated by the ratings assigned (as reflected on the cover page) for those service-connected disabilities.  Specifically, he asserts that he suffers from extreme neck and right shoulder pain, which is chronic in nature and subject to frequent flare-ups.  He further contends that he experiences muscle spasms in his neck, as well as chronic tearing of the shoulder muscle. See Board Hearing Transcript, pp. 10-11.  The Veteran also maintains that his symptoms have progressively worsened over time and markedly interfere with his ability to work as an operating engineer. See DRO Hearing, generally; see also, Board Hearing Transcript, pp. 9-10.  

The Board briefly notes that the Veteran is already separately rated for associated neurological impairment, to include right upper extremity radiculopathy with carpal tunnel syndrome, (see September 2006 and March 2010 Rating decisions), and left carpal tunnel syndrome, all affecting the median nerve.  The ratings assigned for these disabilities are not currently under appeal.  

The Veteran underwent VA examinations for his right shoulder and cervical spine disabilities most recently in November 2010.  Notably, the claims file was not reviewed in association with either examination; moreover, while new x-rays of the right shoulder and cervical spine were obtained, the examiner noted that the most recent MRI studies were conducted in 2009.  

With respect to the right shoulder, the November 2010 examiner noted crepitus, tenderness, abnormal motion, and guarding of movement; the examiner also reported that there was evidence of recurrent shoulder dislocations, but did not otherwise indicate whether other scapulohumeral or humerus impairment was involved (so as to warrant higher evaluations under Diagnostic Codes5200 or 5201, for example).  In addition, while the record reflects that the Veteran has undergone several surgical procedures relating to the right shoulder, the examiner made no findings with respect to the nature/severity of the associated surgical scar(s).  

With respect to the cervical spine examination, the examiner noted extremely limited range of motion of the cervical spine, as well as muscle spasm, guarding, pain with motion, and tenderness severe enough to result in an abnormal gait/spinal contour.  X-rays confirmed degenerative disc disease of C5-6.  Significantly, however, the examiner made no findings with respect intervertebral disc syndrome and/or incapacitating episodes. 

Following his November 2010 VA examinations, the Veteran continued to receive VA outpatient treatment for chronic neck and right shoulder symptoms, as evidenced by a recently submitted VA treatment record. See VA Rheumatology Treatment Record, July 2012.

At his August 2012 Board hearing, the Veteran testified that he was barely able to move due to his neck and shoulder problems.  He further testified that he experienced continuous pain (9/10 on the pain scale), which necessitated daily use of prescription pain medication.  He stated that he was scheduled for an MRI of the cervical spine, as well as x-rays of his right shoulder "within the next couple weeks."  He also stated that he was advised to undergo surgical procedures on both his shoulder ("take part of the bone out of [his] shoulder") and cervical spine (disc replacement/repair).  The Veteran stated that his neck and shoulder problems interfered with his employment as an operating engineer and that he missed approximately 10 days of work in the last year due to such problems.  

Thereafter, the Veteran submitted a July 2012 letter from Dr. N.D. (a VA physician), which indicated that his rotator cuff tear resulted in "severe pain with no improvement after repeated injections and surgeries," and that the DDD in his neck caused severe pain and prevented him from lifting objects.  

The July 2012 letter, which was submitted directly to the Board, has not yet been considered by the RO.  Nor has the Veteran submitted a waiver of initial RO review with respect to that additional evidence. 38 C.F.R. §§ 19.37, 20.1304 (2012).  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver. Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the July 2012 statement, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran. 38 C.F.R. §§ 19.9, 20.1304(c) (2012).  

Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the Veteran's cervical spine and right shoulder claims should be reviewed with consideration of all evidence received since the last RO adjudication. 

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination. 

The Board acknowledges that the Veteran has already been afforded VA examinations with respect to his right shoulder and cervical spine claims.  However, his most recent VA spine/joint examinations are now somewhat stale, especially in light of the lay and clinical evidence of record which suggests that his neck/shoulder disorders may have worsened since those examinations were conducted in 2010.  In addition, as the Board noted above, the last VA examinations were conducted without review of the claims file and did not fully contemplate the Veteran's shoulder and neck symptoms (e.g., dislocation and/or humeral involvement, and IVDS/incapacitating episodes, respectively). 

Accordingly, the Board finds that a new VA spine examination is needed to assess the current nature and severity of those service-connected disabilities.  Specifically, the Veteran's new VA examination should include a review of his claims file, which was not performed at the time of the November 2010 examinations.  The Board recognizes that claims file review is not a requirement for medical opinion evidence, and such evidence may not be discounted solely because the opining clinician did not review the claims file. See Nieves-Rodriguez, 22 Vet. App. at 302  . Nevertheless, in this instance the Board considers it significant that the November 2010 VA joint examiner declined to address the Veteran's pertinent medical history, including his prior right shoulder surgical procedures and any related scarring; likewise, the spine examiner failed to address whether there were any pertinent findings relating to IVDS/incapacitating episodes.  Accordingly, the Board considers that examination to be inadequate for rating purposes.  To ensure a thorough examination and evaluation, the Veteran's cervical and right shoulder disabilities must be viewed in relation to their history. 38 C.F.R. § 4.1 (2012). Accordingly, on remand, the Veteran should be afforded a VA examination that takes into account not only his current symptoms but also all other pertinent evidence in his claims file. 

Further, as the recently submitted evidence of record suggests that the Veteran's service-connected cervical spine and right shoulder disabilities may markedly interfere with his employment and result in frequent hospitalizations, the Board finds that the available schedular evaluations used to rate the Veteran's service-connected cervical spine and right shoulder disabilities may be inadequate and that consideration of extraschedular disability ratings is therefore warranted. See 38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, on remand, the Veteran should be afforded the opportunity to demonstrate exceptional factors such as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The RO should then consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321. 

Lastly, the record reflects that, prior to July 2012, the Veteran was seeking regular VA outpatient treatment for his service-connected cervical spine and right shoulder disabilities.  However, no VA medical records dated since February 2010 have been associated with the claims file.  In addition, as noted above, the Veteran testified in August 2012 that he was scheduled for updated MRIs/X-rays.   As it appears that prior and subsequent VA medical records may exist that are pertinent to his cervical spine and right shoulder claims, and as these claims are being remanded on other grounds, the Board finds that any outstanding VA medical records should be obtained on remand. 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records from the VA Medical Center, Loma Linda, dated since February 2010 to the present. 

2. After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical and right shoulder disabilities. 

The claims file must be reviewed by the examiner, and the examination report must reflect that the claims file was reviewed.  The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record. 

In particular, the VA examiner should address the November 2010 VA spine and joint examination reports and the subsequent lay and clinical evidence indicating that the orthopedic and neurological manifestations of Veteran's service-connected cervical spine and right shoulder disabilities may have worsened and resulted in frequent hospitalizations and marked occupational impairment.  The VA examiner should also consider all evidence of record regarding the impact of the Veteran's service-connected disabilities, either separately or jointly, on his employability.  Specifically, the VA examiner's opinion should address the following: 

a) Identify all orthopedic pathology related to the Veteran's service-connected cervical spine and right shoulder disabilities. 

b) Provide range-of-motion and repetitive motion findings for both the cervical spine and the right shoulder. 

c) State whether ankylosis (favorable or unfavorable) is shown with respect to either the cervical spine or the right shoulder. 

d) With respect to the right shoulder, state whether there is impairment of the humerus (such as malunion, recurrent dislocation, fibrous union, non-union (false flail joint) or loss of head (flail shoulder)). 

e) For both the cervical spine and the right shoulder, note whether there is any additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion. DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, the determinations should be portrayed in terms of the degrees of additional range of motion loss. 

f) State the length of time during the past 12 months that the Veteran has had incapacitating episodes due to his cervical spine disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

g) State whether the Veteran's service-connected cervical and/or right shoulder disabilities are manifested by any neurological impairment, and if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis: complete and incomplete.  With incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  Conduct any necessary sensory, reflex, and motor testing, to specifically include EMG and nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained. 

h) Assess the nature and severity of the surgical scars on the Veteran's right shoulder. 

i) Discuss whether the Veteran's cervical spine and right shoulder disabilities, either singly or jointly, are productive of any additional functional impairment. 

j) State what impact, if any, the Veteran's cervical and right, either singly or jointly, have on his activities of daily living, including his ability to obtain and maintain employment. 38 C.F.R. § 4.10 (2012). 

3. Then, readjudicate the issues remaining on appeal.  With respect to the Veteran's cervical spine and right shoulder claims, the RO should expressly consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular ratings under the provisions of 38 C.F.R. § 3.321. 

If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him of all applicable rating criteria with respect to his claims.  Allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


